On Application eor a Rehearing.
Bbbaux, J.
Plaintiffs and appellees in their application for a rehearing set forth that this court erred in allowing in favor of the minor, against the tutor, two thousand two hundred and fifty dollars as rent of the “home place” in succession of George Billington, being one hundred and fifty dollars per annum for the number of years stated.
And in allowing against the minor only four hundred and fifty dollars for support and care for the same period as just stated.
. As to the former, the two thousand two hundred and fifty dollars,, we yield assent to plaintiff’s representation to this extent only. We rescind that part of our decree heretofore rendered allowing the-amount of two thousand two hundred and fifty dollars, as just, stated.
Having rescinded that part of our judgment, we leave the question open for future adjustment. All rights of the parties as to-that amount are reserved. Evidence of plaintiff and evidence for defendant may be heard as relates to the amount which should be-allowed as rental for the place identified as “home place,”’ occupied as shown by the evidence. After the evidence will have been heard the matter will be fixed by judgment, and the plaintiffs and appellees will be charged up with this rental: the sum which may be found due. ' We desire to have it well understood upon this point, that it is left to future adjudication, and that it is the only point in regard to which we make a change on this application for a rehearing.
The next ground of objection, numbered two in the application for • a rehearing, is, that an.error was committed in our decision in decreeing that the engine and boiler valued at three hundred dollars is the separate property of the minor.
We have given further consideration to the facts bearing upon this point.
*981We are firmly convinced that as to this item our decision is absolutely correct.
It must, in consequence, in this respect remain unchanged.
The next ground of appellant for a rehearing is numbered 8 (three) and sets forth that our holding that the tutor had paid more than the minor’s share of the debts of the seccession of Rachel Billington was error.
This was only left open for future hearing and determination, so that complainant has on that score no cause to find fault, as the question is left open and is not affected adversely by our decree.
The next ground of the application, numbered (4) four, asserts that there was error on our partin our having decided that the'tutor had not shown sufficiently exact amount of taxes paid for the minor..
We thought and still think that an account should be made out of these taxes, showing amount of tax-es paid for the minor.
And that it should have the support of sufficient evidence to render it entirely certain that the taxes charged were paid for the * minor.
5. Our reopening the question and permitting evidence as to item of five hundred and twenty-two dollars and fifty cents is complained of by appellee.
It is asserted that the widow expended this sum for debts and support of herself and minor prior to her second marriage.
We remanded the Case as relates to the question here on the ground that further evidence should be introduced in support of the claim. We do not think that as to this item we should rescind our judgment.
A minor is concerned. We think further evidence can well be offered in support of this claim.
Lastly: As relates to the costs of appeal a question also raised.
Where a judgment is reversed as in this case they are due by appellee. Nothing takes the case of the ordinary rule.
After having rescinded our decree, only as relates to the item two thousand two hundred and fifty dollars rental as above set forth, we refused the application for a rehearing. The amendment we have made could, in bur view, be made on the application for a rehearing and without granting a rehearing.